868 F.2d 1278
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.L.O. WARNER, INC., Appellant,v.The UNITED STATES, Appellee.
No. 88-1411.
United States Court of Appeals, Federal Circuit.
Feb. 16, 1989.

Before EDWARD S. SMITH, PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
This appeal is from a decision of the Department of Energy Board of Contract Appeals, holding that default termination was proper on the facts and law applicable to this case.  We affirm on the basis of the Board's opinion, appearing at 88-2 B.C.A.  (CCH) p 20,596 (Jan. 26, 1988).